                  Case 2:20-cr-00577-JMA Document 2 Filed 12/16/20 Page 1 of 1 PageID #: 34

 AO 442 (Rev. 11/11) Arrest Warrant                                                                                     r- ILE D

                                         UNITED STATES DISTRICT COURT                                     --tr:
                                                                  for the
                                                       Eastern District of New York                        LONG ISLAND OFFICE

                   United States of America
                              v.                                    )
                                                                    )       Case No.

                                                                                  CR 20 571
                                                                    )
                                                                    )
           BORROMEO ENRIQUE HENRIQUEZ,                              )
           also known as "Diablito de Hollywood,"
                                                                    )
                             Defendant
                                                                                                   BROWN, J.
                                                      ARREST WARRANT
To:       Any authorized law enforcement officer                                                      TISCIONE, MJ.

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        BORROMEO ENRIQUE HENRIQUEZ, also known as "Diablito de Hollywood"
who is accused of an offense or violation based on the following document filed with the court:

rA Indictment             O Superseding Indictment         O Information      O Superseding Information              O Complaint
0 Probation Violation Petition              O Supervised Release Violation Petition       □ Violation Notice         O Order of the Court

This offense is briefly described as follows:
  Conspiracy to Provide and Conceal Material Support and Resources to Terrorists in violation of Title 18, United States
  Code, Section 2339A(a); Conspiracy to Commit Acts of Terrorism Transcending National Boundaries in violation of Title
  18, United States Code, Sections 2332b(a)(1)(A), 2332b(a)(2), 2332b(b)(1)(A), 2332b(b)(1)(B) and 2332b(c); Conspiracy
  to Finance Terrorism in violation· of Title 18, United States Code, Sections 2339C(a)(1 )(8) and 2339C(a)(2);




                                                                                         s/ Steven L Tiscione
Date: - -12/16/2020
          -----                                                                           Issuing officer's signature


City and state:       Central Islip, NY·                                              The Honorable Stevel. Tiscione
                                                                                            Printed name and title


                                                                Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at {city and state)

Date: - - - - - - -
                                                                                         Arresting officer's signature



                                                                                           Printed name and title
